Title: From George Washington to John Hancock, 14 February 1776
From: Washington, George
To: Hancock, John



Sir
Cambridge February the 14. 1776

Through you I beg leave to lay before Congress, the Inclosed Letter from Lord Drummond to General Robertson, which came to my hands a few days agoe in order to be sent into Boston.
As I never heard of his Lor[d]ship being vested with power to treat with Congress upon the Subject of our Greivances nor of his having laid any propositions before them for an Accomodation, I confess It surprized me much, and led me to form various conjectures of his motives, and Intended application to General Howe & Admiral Shouldam for a pasport for the safe Conduct of such Deputies as Congress might appoint for Negociating Terms of Reconciliation between Great Britain and us. Whatever his Intentions are, however benevolent his designs may be, I confess that his Letter has embarrassed me much, and I am not without suspicion of Its meaning more than the Generous purposes It professes. I should suppose that If the mode for Negociation which he points out, should be adopted, which I hope will never be thought of, that It ought to have been fixed and settled previous to any application of this sort, and at best that his conduct in this Instance is premature and Officious, & leading to consequences of a fatal and Injurious nature to the rights of this Country. his zeal and desire perhaps of an amicable & constitutional adjustment’s taking place may have Suggested & precipitated the measure, be that as It may, I thought It of too much importance to suffer It to go in without having the express direction of Congress for that purpose, and

that It was my Indispensable duty to transmit them the Original to make such Interpretations and Inferences as they may think right.
Messrs Willard & Child who were sent to Nova Scotia in pursuance of the Resolve of Congress, have just returned and made their Report, which I do myself the honor to Inclose you. they have not Answered the purposes of their commission by any means, as they only went but a little way into that Country, and found their Intelligence upon the Information of Others. You will see the reasons they Assign in excuse or justification of their conduct in the Report Itself.
Last night a party of Regulars, said to be about Five hundred, landed on Dorchester Neck and burnt some of the Houses there, which were of no value to us, nor would they have been, Unless we take post there; they then might have been of some service. A Detachment went after them as soon as the fire was discovered, but before It could arrive, they had executed their plan and made their retreat.
Inclosed is a Letter for David Franks Esqr. from Mr Chamier in Boston, upon the Subject of victualling such of the Kings Troops as may be prisoners within the Limits of his Contract, which I beg the favour of you to deliver him, and that proper agents may be appointed by him to see that It is done—I could wish too that Congress would fall upon some mode for Supplying the Officers with such Money as they may really stand in need of, and depute proper persons for that purpose & furnishing the privates with such Cloathing as may be absolutely necessary; I am applied to and wearied by their repeated requests—In some Instances I have desired the Committees to give the prisoners within their appointments, what they should Judge absolutely necessary for their support, as the only means in my power of releiving their distress—But I immagine that If there were persons to superintend this business, that their wants would be better attended to, and many exorbitant charges prevented and saved to the Continent & the whole wou’d then be brought into a proper account. I am Sir with great esteem & regard Your Most Hble Servt

Go: Washington


P.S. I send a Return of the strength of the Regiments.

